Citation Nr: 0806968	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-03 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome, bilateral wrists.

2.  Entitlement to a disability rating in excess of 10 
percent for a left shoulder disorder.  

3.  Entitlement to a disability rating in excess of 10 
percent for a right shoulder disorder.  


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  In March 2006, the veteran submitted in writing that he 
wished to withdraw his claim of entitlement to service 
connection for carpal tunnel syndrome, bilateral wrists.

2.  The veteran's major arm is his left.

3.  The veteran's left shoulder disability is not productive 
of limitation of motion of the arm to shoulder level.

4.  The veteran's right shoulder disability is not productive 
of limitation of motion of the arm to shoulder level or to 
midway between the side and the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claim of 
entitlement to service connection for carpal tunnel syndrome, 
bilateral wrists.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
left shoulder disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5010, 5201 (2007).

3.  The criteria for a rating in excess of 10 percent for a 
right shoulder disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5010, 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by April 2004 and March 2006 letters, with 
respect to the claims of entitlement to increased disability 
ratings. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the April 2004 and March 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in April 2004, prior to the 
adjudication of the matter in June 2004 and October 2004.  
The March 2006 letter indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  
Further, the veteran was provided the criteria for rating his 
disabilities in the Statement of the Case.  Indeed, he had 
actual knowledge of the criteria for a higher rating.  He 
even requested that the disability be rated by analogy to a 
different diagnostic code and described in detail the 
criteria under that code.  Therefore, the veteran has been 
provided with all necessary notice regarding his claims for 
increased evaluations.  See Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this principle has been fulfilled by 
the April 2004 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, 
private treatment records from Charles. S. Brisbin, M.D. and 
Kaiser Permanente, and a VA examination report dated in April 
2004.  Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the March 
2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Wrists
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In 
March 2006, the veteran withdrew in writing his appeal for 
entitlement to service connection for carpal tunnel syndrome, 
bilateral wrists.  Accordingly, there remain no allegations 
of errors of fact or law for appellate consideration with 
respect to this claim, and the Board does not have 
jurisdiction to review the appeal for this claim.

Shoulders
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Plate I provides a standardized description of joint motion 
measurement.  The anatomical position is considered as 0 
degrees, with a major exception:  Shoulder rotation-arm 
abducted to 90 degrees, elbow flexed to 90 degrees with the 
position of the forearm reflecting the midpoint 0 degrees 
between internal and external rotation of the shoulder.  38 
C.F.R. § 4.71.  Normal range of motion for the shoulder is:  
Forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis substantiated by X- ray findings should be rated as 
degenerative arthritis.  Diagnostic Code 5003 instructs that 
degenerative arthritis will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  Accordingly, Diagnostic Code 5201, concerning the 
shoulder and arm, appropriately considers the degree of 
disability based upon limitation of motion.  

The veteran is left arm dominant.  Pursuant to Diagnostic 
Code 5201 a 40 percent rating is assigned where there is 
limitation of motion of the major arm to 25 degrees from the 
side.  A 30 percent rating is assigned where there is 
limitation of motion of the major arm to midway between the 
side and the shoulder level.  A 20 percent rating is 
warranted if motion of either arm is limited to no higher 
than shoulder level.  38 C.F.R. § 4.71, Plate I, § 4.71a, 
Diagnostic Code 5201 (2007).

With respect to the veteran's right shoulder, pursuant to 
Diagnostic Code 5201 a 30 percent rating is assigned where 
there is limitation of motion of the minor arm to 25 degrees 
from the side.  A 20 percent rating is assigned where there 
is limitation of motion of the minor arm to midway between 
the side and the shoulder level.  A 20 percent rating is also 
warranted if motion of the minor arm is limited to the 
shoulder level.  Id.

Private treatment records indicate that the veteran underwent 
an MRI in October 2002.  As to the right shoulder, there was 
evidence of  a prominent spur, findings consistent with a 
full-thickness tea, and a joint effusion.  As to the left 
shoulder, there was evidence a small to moderate joint 
effusion.  In December 2002, the veteran presented with 
complaints of bilateral shoulder pain and trouble lifting his 
arms above shoulder level when he plays tennis.  Range of 
motion testing demonstrated abductions to 180 degrees, 
forward elevation to 180 degrees, external rotations to 60 
degrees, and internal rotation to T10.  There was no 
tenderness over the acromioclavicular joint.  Crossed arm 
adduction testing was negative and Hawkins' testing was 
positive.  Radiographs of the right shoulder demonstrated 
large subacromial osteophytes.  The veteran was diagnosed as 
having bilateral rotator cuff tears, which were full 
thickness and involved the anterior supraspinitus.  The 
veteran underwent a right rotator cuff repair in February 
2003.  In August 2003, the veteran underwent a left rotator 
cuff repair.  

In April 2004, the veteran was afforded a VA examination.  
Range of motion testing of the right shoulder demonstrated 
flexion to 180 degrees, abduction to 180, internal rotation 
to 5 degrees, and external rotation to 75 degrees.  Range of 
motion testing of the left shoulder demonstrated flexion to 
160 degrees, abduction to 120, internal rotation to 35 
degrees, and external rotation to 75 degrees.  Supraspinitus 
testing was slightly positive, bilaterally.  Impingement sign 
testing was slightly positive on the left side.  There was 
tenderness  over the acromioclavicular joint, bilateral.  
There was crepitus in the left shoulder.  The veteran was 
diagnosed as having bilateral shoulder strains and rotator 
cuff tears, with degenerative joint disease.  As to DeLuca 
factors, the examiner indicated that he veteran's right 
shoulder there was additional limitation due to weakness not 
pain.  There was an estimated loss of 10 percent of endurance 
following repetitive use of the right shoulder.  The 
estimated an additional loss of range of motion of 20 percent 
in the left shoulder due to pain and fatigue.

The veteran has been assigned separate 10 percent ratings for 
his right and left shoulder disabilities due to pain and 
limitation of motion.  The veteran alleges that he is 
entitled to a disability rating in excess of 10 percent for 
his left shoulder because he experiences weakness, limitation 
of motion, and cannot lift more than 10 pounds.  The veteran 
alleges that he is entitled to a disability rating in excess 
of 10 percent for his right shoulder because he experiences 
weakness, limitation of motion and cannot lift more than 15 
pounds.  In light of the aforementioned evidence, the veteran 
is not entitled to disability ratings in excess of 10 percent 
in either shoulder.  In this respect, none of the 
aforementioned findings establish range of motion in either 
arm limited to at least shoulder level, or at 90 degrees, the 
minimum requirement for a 20 percent rating under Diagnostic 
Code 5201.  The degrees of flexion and abduction are 
significantly above that which would approximate motion to no 
more than shoulder level.  Even when taking into account the 
additional loss of range of motion of 10 percent in the right 
shoulder and 20 percent in the left shoulder due to pain, 
weakness and fatigue, there is still a sufficient degree of 
joint mobility retained as not to meet the minimum rating 
requirements of limitation of motion to at least shoulder 
level.

The Board acknowledges that the veteran has argued 
entitlement to increased disability rating because his 
disability is analogous to impairment of the humerous under 
Diagnostic Code 5202. Under Diagnostic Code 5202, a 20 
percent evaluation is warranted for either arm for:  (1) 
malunion of the humerus with moderate deformity; and (2) 
recurrent dislocation of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at the 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  The 
Board may change a diagnostic code, if the reason for the 
change is adequately explained.  Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  In light of the aforementioned medical evidence, 
Diagnostic Code 5202 is not for application because the 
veteran's does not have any of the organic disabilities 
contemplated by Diagnostic Code 5202, such as malunion with 
deformity, recurrent dislocation, fibrous union, or nonunion.  
The Board also notes that there is no evidence of ankylosis 
of the shoulder to warrant application of Diagnostic 
Code 5200, for ankylosis of scapulohumeral articulation.  
Lastly, there is no evidence of dislocation, nonunion, or 
malunion of the clavicle or scapula to warrant application of 
Diagnostic Code 5203, for impairment of the clavicle or 
scapula. Accordingly, the veteran's shoulder disabilities are 
best rated under the criteria of Diagnostic Code 5201 for 
limitation of motion of the arm.

The assignment of an extraschedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1).  The 
record, however, record contains no probative evidence that 
the veteran's service-connected shoulder disabilities have 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's shoulder disabilities 
are appropriately compensated by the currently assigned 
schedular ratings.

In sum, the Board finds that the competent and probative 
evidence of record does not support the assignment of ratings 
in excess of 10 percent for the veteran's right and left 
shoulder disabilities.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The appeal regarding the matter of entitlement to service 
connection for carpal tunnel syndrome, bilateral wrists, is 
dismissed.

Entitlement to a disability rating in excess of 10 percent 
for a right shoulder disorder is denied.  

Entitlement to a disability rating in excess of 10 percent 
for a left shoulder disorder is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


